office_of_chief_counsel internal_revenue_service memorandum number release date cc ita dhkim cam-103274-08 uilc date may third party communication none date of communication not applicable to chief planning and special programs sb_se south atlantic from chief branch office of associate chief_counsel income_tax and accounting cc ita subject denial of request for change in method_of_accounting in accordance with section of revproc_2008_1 2008_1_irb_1 this chief_counsel_advice advises you that a taxpayer within your operating division has been denied its request to change its method_of_accounting this advice may not be used or cited as precedent legend a ----------------------------------------------------------------------------------------------------------- -------------------------- b -------------------------- c ---------------------- d ----------- this memorandum advises you that a request for change in method_of_accounting filed b on behalf of a has been denied a requested permission to change the useful_life for amortization of leasehold acquisition costs beginning with the taxable_year beginning c year_of_change a is a partnership engaged in the real_estate rental business on b a filed a request to change its method_of_accounting for leasehold acquisition costs under a’s present method_of_accounting a amortizes leasehold acquisition costs under sec_167 of the internal_revenue_code by using the straight-line method_of_depreciation and an average d lease_term period regardless of the actual terms of the leases to which such cam-103274-08 acquisition costs relate the d period is a blended average of all leases entered into by a under a’s proposed method_of_accounting a will amortize leasehold acquisition costs under sec_167 over the actual terms of the leases to which such acquisition costs relate a will continue using the straight-line method_of_depreciation sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or of property_held_for_the_production_of_income except as otherwise provided under the code sec_167 is the controlling provision for the allowance for amortization of intangible assets acquired prior to the enactment_date or election-back date where applicable of sec_197 and for intangible assets that are excluded from sec_197 sec_1_167_a_-1 of the income_tax regulations provides that the allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or held by the taxpayer for the production_of_income is that amount that should be set_aside for the taxable_year in accordance with a reasonably consistent plan so that the aggregate of the amounts set_aside plus the salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of that property the allowance shall not reflect amounts representing a mere reduction in market_value sec_1_167_a_-1 provides that the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business or in the production of the taxpayer’s income this period is determined by reference to the taxpayer’s experience with similar_property taking into account present conditions and probable future developments sec_1_167_a_-3 provides that an intangible asset known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life sec_446 provides that a taxpayer who changes the method_of_accounting on the basis of which income is regularly computed in keeping its books shall before computing its taxable_income under the new method secure the consent of the secretary cam-103274-08 sec_1_446-1 provides that the commissioner’s consent must be secured whether or not the proposed method is proper or is permitted under the code or the regulations thereunder for a depreciable or amortizable asset placed_in_service by a taxpayer in a taxable_year ending before date sec_1_446-1 as in effect prior to date provides that a change in the method_of_accounting does not include an adjustment in the useful_life of the asset for a depreciable or amortizable asset placed_in_service by a taxpayer in a taxable_year ending on or after date sec_1_446-1 provides that a change in method_of_accounting does not include an adjustment in the useful_life of a depreciable or amortizable asset for which depreciation is determined under sec_167 other than under sec_168 sec_1400i sec_1400l former sec_168 or an additional first year depreciation deduction provision of the internal_revenue_code for example sec_168 sec_1400l or sec_1400n however sec_1 e ii d i does not apply if a taxpayer is changing to or from a useful_life or recovery_period or amortization period that is specifically assigned by the internal_revenue_code for example sec_167 sec_168 sec_168 or sec_197 the regulations under the internal_revenue_code or other guidance published in the internal_revenue_bulletin and therefore such change is a change in method_of_accounting unless sec_1_446-1 applies in this case a proposes to change the amortization of leasehold acquisition costs from using an average d lease_term to using the actual lease_term this change is an adjustment in the useful_life of the leasehold acquisition costs further the present and proposed useful lives are not specifically assigned by the code the regulations under the code or other guidance published in the internal_revenue_bulletin therefore a’s proposed change is not a change in method_of_accounting and therefore cannot be made through a request under sec_446 to change a’s method_of_accounting accordingly we denied a’s request this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views cam-103274-08 please call if you have any further questions george blaine associate chief_counsel income_tax accounting by kathleen reed kathleen reed chief branch income_tax accounting
